
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is entered into between CPNO
Services, L.P., a Texas limited partnership, ("Employer") and Bryan W. Neskora
("Employee") on this                        16th day of July 2012 (the
"Commencement Date").

        WHEREAS, Employer recognizes the value of the employment of Employee to
the continued success and profitable operation of Employer's parent, Copano
Energy, L.L.C. (the "Company") and its Affiliates (as defined in Section 18);
and

        WHEREAS, Employer desires to employ Employee to serve as Senior Vice
President and Chief Operating Officer of the Company and in such other positions
with Affiliates of Employer as may be designated from time to time.

        NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Employer and
Employee hereby agree as follows:

1.    Employment    Employer hereby agrees to employ Employee and Employee
hereby accepts employment upon the terms and conditions specified in this
Agreement.

2.    Duties and Responsibilities    

        2.1    Duties.    Employee shall be employed by Employer to serve as
Senior Vice President and Chief Operating Officer of the Company and in such
other positions with Affiliates of Employer as may be designated from time to
time. Employee agrees to perform diligently and to the best of his abilities the
duties and services required to effectively discharge the functions assigned to
such position by Employer, as well as such additional or different duties and
services that Employee from time to time may be reasonably directed to perform
by Employer. Employee shall at all times comply with and be subject to all
policies of Employer.

        2.2    Time and Effort.    Employee shall, during the term of this
Agreement, devote his full business time, energy, and best reasonable efforts to
the business and affairs of Employer, the Company and its Affiliates. Employee
may not engage, directly or indirectly, in any other business, investment, or
business activity that interferes with Employee's performance of his duties
under this Agreement, is contrary to the interests of Employer, the Company or
its Affiliates, or requires any significant portion of Employee's business time.

3.    Term of Agreement    This Agreement shall continue until termination of
employment of Employee by Employer or Employee pursuant to Section 5.

4.    Salary, Bonus and Benefits    

        4.1    Salary.    Employee shall be paid beginning on the Commencement
Date an annual base salary of $350,000 (the "Base Salary"), subject to
Employer's standard payroll practices and minus applicable taxes and
withholdings. Employee's Base Salary shall be subject to annual review and
adjustment.

        4.2    Bonus.    Effective on the Commencement Date, Employee shall be
eligible to participate in the Company's Management Incentive Compensation Plan
("MICP") or any substitute incentive compensation plan as may be in effect from
time to time for the benefit of management employees of the Company and its
Affiliates who are similarly situated to Employee. Employee shall be eligible to
earn an annual incentive award with an initial target award of 75% of the Base
Salary, which award for 2012 would be pro-rata based on the Commencement Date.
Employee's bonus amount will be determined by the Compensation Committee of the
Board of Directors of the Company based on a combination of factors, including
Employee's performance and the Company's achievement of applicable financial and
operational objectives. Any bonus earned by Employee pursuant to this
Section 4.2 will be paid no later than the March 15th following the end of the
calendar year to which it relates.

--------------------------------------------------------------------------------



        4.3    Insurance, Vacation, and Other Benefits.    Employee shall be
eligible to participate in Employer's medical and other insurance plans and all
other programs, savings plans, and other employment-related benefits of Employer
in accordance with the terms of those programs.

5.    Termination of Employment    

        5.1    Termination of Employment by Employer For Cause or Upon Employee
Death or Disability.    

        (a)   Employer shall have the right to terminate employment of Employee
at any time for any of the following reasons:

          (i)  for "Cause" upon the majority vote of a quorum of the Company's
Board of Directors at a meeting of the Board called and held for the purpose of
considering such termination (after reasonable notice to Employee and an
opportunity for Employee, together with his counsel, to be heard before the
Board), finding that in the good-faith opinion of the Board, Cause exists to
terminate the employment of Employee and specifying the particular details
thereof in writing. For purposes of this Section 5.1(a), Cause shall mean
(A) gross negligence, gross incompetence, or willful misconduct in the
performance of the duties and services required of Employee pursuant to this
Agreement which performance continues for thirty (30) business days after
written notice from Employer identifying how Employee has engaged in grossly
negligent, grossly incompetent or willful misconduct in the performance of his
duties and services and what actions must be taken by Employee to improve his
performance; (B) willful refusal without proper reason to perform the duties and
services required of Employee pursuant to this Agreement and his willful and
continued failure for thirty (30) business days after written demand for
substantial performance is delivered by Employer that specifically identifies
the manner in which Employer believes Employee has not substantially performed
his duties; (C) the commission of any fraudulent act or dishonesty in the course
of Employee's employment by Employer; (D) conviction or a plea of guilty to a
felony that requires an intentional, knowing or reckless mental state (or any
such equivalent mental state) under a criminal code of the United States of
America or any state thereof, or any crime involving moral turpitude, whether or
not committed in the course of employment by Employer; or (E) a material breach
of any material provision of this Agreement or Employer policy or procedure
applicable to Employer, which breach is not remedied by Employee within thirty
(30) days of Employee's receipt of written notice from Employer of such breach.
The foregoing provisions regarding notice to Employee and opportunity to cure
shall not, however, apply in circumstances where Employee has engaged in conduct
the continuation of which would constitute irreparable harm to the Company, as
determined in good faith by the Company's Board of Directors and with respect to
any event for which notice has been provided to Employee hereunder, such
opportunity to cure shall terminate prior to the expiration of the applicable
cure period in the event that Employee fails to act in good faith (i) to improve
his performance or (ii) to otherwise cure a purported breach of this Agreement;

         (ii)  upon Employee's death;

        (iii)  upon Employee's becoming incapacitated by accident, sickness, or
other circumstances that in the reasonable opinion of a qualified doctor
approved by Employer renders Employee mentally or physically incapable of
performing the duties and services required of Employee (with or without
reasonable accommodation within the meaning of the Americans with Disabilities
Act), and that will continue in the reasonable opinion of such doctor for a
period of not less than 120 days.

        (b)   In the event of termination of employment pursuant to
Section 5.1(a), Employee shall be entitled to receive (i) any Base Salary earned
through the date of termination but not yet paid, (ii) an amount equal to any
earned but unused vacation time and (iii) amounts (if any) to which Employee may
be entitled pursuant to the Company's bonus or equity incentive compensation
plans. In the event of termination of this Agreement pursuant to
Section 5.1(a)(iii), Employer shall pay Employee a lump sum payment on the date
60 days following termination of employment in an amount equal to one year of
Employee's Base Salary then in effect, reduced by the amount of any long-term
disability

--------------------------------------------------------------------------------



benefits, if any, reasonably expected to be received by Executive during the one
year period following termination of employment.

        5.2    Other Terminations by Employer.    Employer also shall have the
right to terminate the employment of Employee at any time for any reason other
than those set forth in Section 5.1(a). Subject to Section 9, in the event
Employer terminates the employment of Employee for any reason other than those
set forth in Section 5.1(a) during the one-year period commencing on the
Commencement Date (the "Initial Period"), Employee shall be entitled to a lump
sum severance payment equal to two times the sum of (a) Employee's then Base
Salary in effect at the time of termination and (b) Employee's target incentive
award opportunity in effect at the time of termination under the MICP or any
applicable incentive compensation plan as may be in effect. Subject to
Section 9, if Employee is terminated for any reason other than those set forth
in Section 5.1(a) at any time after the Initial Period, Employee shall be
entitled to a lump sum severance payment equal to the sum of (a) one year of
Employee's then Base Salary in effect at the time of termination and (b) his
target incentive award opportunity in effect at the time of termination under
the MICP or any applicable incentive compensation plan as may be in effect.
Subject to Section 9, the severance payment hereunder shall be payable on the
date sixty (60) days after termination of Employee's employment. In addition, in
each of these circumstances, Employee shall also be entitled to continuation of
all medical and dental coverages in which he and his eligible dependents
participated on the date of termination, at Employer's cost, for one year after
the date of termination of Employee's employment, not to exceed the maximum
periods provided for under the Consolidated Omnibus Budget Reconciliation Act.
Notwithstanding the foregoing provisions of this Section 5.2, Employee shall be
entitled to payment of the greater of (x) any severance amount provided for in
any Company sponsored severance plan, if applicable, or (y) amounts payable
hereunder.

        5.3    Termination by Employee for Good Reason.    Employee shall have
the right to terminate his employment for "good reason" at any time upon thirty
(30) days prior written notice to Employer. Subject to Section 9, if Employee
terminates his employment during the Initial Period for "good reason" within
30 days following expiration of the cure period described below, Employee shall
be entitled to the compensation and benefits set forth in Section 5.2 applicable
for terminations by Employer during the Initial Period. If Employee terminates
his employment after the Initial Period for "good reason" within 30 days
following expiration of the cure period described below, Employee shall be
entitled to the compensation and benefits set forth in Section 5.2 applicable
for terminations by Employer after the Initial Period.

        "Good Reason" shall mean any of the following reasons: (a) a material
diminution in Employee's Base Salary (provided, however, without limiting the
interpretation of "material," a 5% or greater reduction in Employee's then
current Base Salary or a cumulative reduction in Employee's then current Base
Salary (taking into account all reductions from the date hereof to the most
recent reduction) of 5% or more shall be deemed "material" in all
circumstances); (b) a material diminution in the target award opportunity that
Employee is eligible to receive in any year pursuant to the MICP or any other
bonus or incentive compensation plan of the Company or Employer or any other
incentive compensation arrangement (provided, however, without limiting the
interpretation of "material," a 15% or greater reduction in the percentage of
Employee's then current target award opportunity or a cumulative reduction
(taking into account all reductions from the date hereof to the date of the most
recent reduction) in the percentage of Employee's target award opportunity as of
the date of this Agreement greater than 15% shall be deemed "material" in all
circumstances; (c) a material diminution in Employee's authority, duties, or
responsibilities; (d) a requirement that Employee report to a supervisor, whose
authority, duties, or responsibilities are materially diminished in comparison
to the authority, duties and responsibilities of the supervisor to whom Employee
previously reported; (e) reassignment of Employee to a principal work location
which increases his one-way commute by more than 25 miles from that in effect on
the Commencement Date (or, if Employee consents to a subsequent relocation, as
of the date of the last relocation to which Employee has consented); (f) the
failure of a successor to Employer to assume the obligations under this
Agreement; or (g) any other action or inaction that constitutes a material
breach by the Employer or an Affiliate of this Agreement.

--------------------------------------------------------------------------------



        No act or omission shall constitute "Good Reason" for purposes of this
Agreement unless the Participant provides to the Company a written notice
clearly and fully describing the particular acts or omissions which the
Participant reasonably believes in good faith constitutes "Good Reason" within
90 days of the first date of such acts or omissions, and the Company has an
opportunity for 30 days following its receipt of such notice, to cure such acts
or omissions. If such acts or omissions are not cured within the 30 day cure
period, Participant may provide a notice of termination for Good Reason to the
Company.

        5.4    Termination by Employee.    Employee shall have the right to
terminate his employment at any time for any reason other that as set forth in
Section 5.3 upon thirty (30) days prior written notice to Employer. In the event
of termination of this Agreement pursuant to this Section, Employee shall be
entitled to receive (a) any Base Salary earned through the date of termination
of his employment but not yet paid, (b) an amount equal to any earned but unused
vacation time and (c) amounts (if any) to which Employee may be entitled
pursuant to the Company's bonus or equity incentive compensation plans.

6.    Warranty    Employee represents and warrants that he is not under any
obligation to any entity or person that would prevent, impair or limit the
performance of his obligations under this Agreement. Employee further represents
and warrants that he has been afforded a reasonable opportunity to consider this
Agreement before signing it, that he has been afforded a reasonable opportunity
to retain an attorney of his choosing in connection with this Agreement, and
that he has carefully read the Agreement and understands it.

7.    Non-Disclosure Agreement, Non-Solicitation Agreements, and Covenant Not to
Compete    

        7.1    Acknowledgments.    Employee acknowledges that Employer wishes to
protect the competitive position of Employer and its Affiliates and to ensure
the continued protection of the confidential information of Employer and its
Affiliates. Employee further acknowledges that by virtue of his employment with
Employer, including those services provided by Employee to the Company and its
Affiliates, he is the beneficiary of the goodwill of Employer.

        7.2    Access to and Use of Confidential Information.    Employer agrees
to provide Employee Confidential Information (as defined below). Employee
acknowledges that during the course of his employment, he will have access to
highly confidential information about Employer and its Affiliates' business,
including but not limited to (a) information and records about customers,
partners, business methods or practices, (b) finances, (c) accounting,
(d) pricing or pricing strategies, (e) contracts, (f) vendors, (g) computer
hardware, software, and operating systems, (h) business strategies and
(i) training programs (collectively "Confidential Information"). Employee
acknowledges that the Confidential Information is constantly revised and
updated. Employee further acknowledges that he needs the Confidential
Information to perform his job duties for Employer. Notwithstanding any
provision of this Agreement to the contrary, Confidential Information does not
include any information which: (x) at the time of disclosure to Employee or
thereafter is in the public domain (other than as a result of a disclosure
directly or indirectly by Employee), (y) was available to Employee on a
non-confidential basis from a source other than Employer or its Affiliates,
provided that such source was not bound by a duty of confidentiality to Employer
or its Affiliates or (z) is independently acquired or developed by Employee
without violating any of Employee's obligations hereunder.

        7.3    Non-Disclosure of Confidential Information.    Employee
acknowledges that the Confidential Information that Employer promises to provide
him constitutes a valuable, special, and unique asset of Employer. Employee
acknowledges that all Confidential Information is and shall at all times remain
the property of Employer. Employee further acknowledges that except as required
by his duties to Employer, he will not after termination of his employment,
directly, indirectly, or otherwise, use, disseminate, or disclose the
Confidential Information without the prior written consent of Employer. Employee
agrees that any Confidential Information in his possession or control, as well
as any other materials or items owned by Employer, whether or not they
constitute Confidential Information, shall be returned to Employer immediately
upon termination of Employee's employment.

--------------------------------------------------------------------------------



        7.4    Non-Solicitation of Employees.    In consideration of Employer's
promise to provide Confidential Information to Employee, in consideration of his
employment with Employer, and in consideration of Employer's promise to pay
Employee certain severance benefits as set forth in Section 5.2, Employee agrees
that for a one-year period following the termination of his employment with
Employer, Employee shall not, directly or indirectly, jointly or individually,
through other entities or persons or either on his own behalf or in the service
of others, (a) encourage or induce any then current employee of Employer or its
Affiliates to leave the employment of Employer or its Affiliates or (b) offer
employment, retain, hire or assist in the hiring of any current employee of
Employer or its Affiliates or any former employee of Employer or its Affiliates
employed by Employer or its Affiliates at any time during the twelve (12) month
period prior to the termination of Employee's employment, by any person,
association, or entity not affiliated with Employer or its Affiliates.

        7.5    Non-Solicitation of Customers.    In consideration of Employer's
promise to provide Confidential Information, in consideration of his employment
with Employer, and in consideration of Employer's promise to pay Employee
certain severance benefits as set forth in Section 5.2, Employee agrees that for
a one-year period following the termination of his employment, Employee shall
not, directly or indirectly, jointly or individually, solicit or otherwise
attempt to obtain the business of customers of Employer or its Affiliates in the
counties in which Employer or its Affiliates conducted business at the time of
the termination of his employment or within 12 months prior thereto or assist in
the solicitation of such business by any person, association, or entity not
affiliated with Employer.

        7.6    Covenant Not to Compete.    In consideration of Employer's
promise to provide Confidential Information to Employee, in consideration of his
employment with Employer, and in consideration of Employer's promise to pay
Employee certain severance benefits as set forth in Section 5.2, Employee agrees
that for a one-year period following the termination of his employment, Employee
shall not, directly or indirectly, jointly or individually, through other
entities or persons or either on his own behalf or in the service of others,
compete or attempt to compete with the Company or its Affiliates or work with or
for any person or entity that engages in the midstream natural gas business, or
otherwise provides the same services or engages in the same business as the
Company or its Affiliates, in the counties where the Company or its Affiliates
or its subsidiaries do or have done business during the term of his employment
with Employer. Employee hereby agrees that the provisions of this Section are
reasonable in time, area, and scope, and that in the event of Employee's breach
of this covenant not to compete, Employer shall be entitled to injunctive and/or
monetary relief.

        7.7    Remedies.    Employee and Employer acknowledge that in the event
that Employee breaches any of the restrictive covenants contained in this
Agreement, it will be difficult to measure Employer's damages for such injuries
and that, in the event of such a breach, Employer, in addition to pursuing its
other legal and equitable remedies, will be entitled to a temporary restraining
order and injunction to enforce this Agreement, without any requirement for the
securing or posting of any bond in connection with such a remedy.

        7.8    Reformation.    It is expressly understood and agreed that
Employer and Employee consider the restrictions contained in this Section 7 to
be reasonable and necessary to protect the proprietary information of Employer
and its Affiliates. Nevertheless, if any of the aforesaid restrictions are found
by a court having jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such court so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

        7.9    Survival.    It is expressly understood that the restrictions set
forth in this Section 7 shall survive the termination of this Agreement in
accordance with their terms notwithstanding any termination of this Agreement.

8.    Resolution of Disputes    

        8.1    Alternative Dispute Resolution.    Except with respect to the
equitable relief described in Section 7, Employer and Employee hereby knowingly,
voluntarily, and irrevocably agree that any disputes or conflicts in any way
arising out of or relating to: (a) this Agreement; (b) the performance or breach
of any of the

--------------------------------------------------------------------------------



matters described herein; or (c) Employee's employment with Employer shall be
resolved pursuant to binding arbitration under the auspices of the American
Arbitration Association ("AAA").

        (a)   The arbitrator shall be licensed to practice law in Texas and
shall be selected by mutual agreement of the parties. If the parties fail to
reach agreement upon appointment of an arbitrator within thirty (30) days
following receipt by one party of the other party's notice of desire to
arbitrate, then the arbitrator shall be selected from a list or lists of persons
submitted by the AAA. The selection process shall be that which is set forth in
the AAA National Rules for the Resolution of Employment Disputes then
prevailing, except that, if the parties fail to select an arbitrator from one or
more lists, AAA shall not have the power to make an appointment but shall
continue to submit additional lists until an arbitrator has been selected.

        (b)   Notice of arbitration must be given within the limitations period
for the claim on which the notice is based. If the claiming party fails to give
notice of arbitration within that time, the claim shall be deemed to be waived
and shall be barred from either arbitration or litigation.

        (c)   The arbitrator shall render a final decision on the claim(s)
within 180 days of the selection of the arbitrator and such decision shall be
set forth in a written, reasoned opinion. In reaching his decision, the
arbitrator shall be bound to apply the substantive rules of applicable law and
shall be prohibited from awarding any exemplary or punitive damages.

        (d)   Employer and Employee jointly recognize the mutual benefits of
arbitration, and mutually desire and intend that the expenses of the arbitration
proceeding, including the arbitrator's fees, be shared equally between them,
subject to the arbitrator's discretion, in appropriate cases, to issue a final
award granting such expenses to one party or the other. Employer and Employee
expressly acknowledge that the sharing of such expenses is both fair and
equitable, and that neither will challenge such arrangement. Nevertheless, if a
court addressing the enforceability of this Section 8 should deem Section 8 to
be unenforceable because of the equal sharing of expenses, then Employer shall
pay such percentage of the expenses as are necessary to render Section 8
enforceable in the eyes of the Court, but may seek to recover one-half of such
expenses from any monetary award, if any, that is made to Employee by the
arbitrator.

        8.2    Survival.    The provisions of Section 8 shall survive the
termination of this Agreement for any reason whatsoever.

9.    Release    As a condition to receiving any severance payments or benefits
under this Agreement, Employee shall execute and not revoke a general release
(the "Claims Release") in a form reasonably acceptable to Employer, releasing
all claims relating to Employee's employment with Employer, the termination
thereof, and the terms and conditions thereof; provided, however, that such
Claims Release will not include claims related to the Company's or Employer's
ongoing obligations under this Agreement, and Employee will not waive any right
to indemnification Employee may have under any indemnification agreement with
the Company or the Employer or the Company's or the Employer's director and
officer insurance policies or as may be provided for under the Company's or
Employer's limited liability company agreement or any other claims that Employee
may not release under applicable law. The Claims Release will also include a
release by the Company and the Employer of all claims against Employee relating
to Employee's employment with Employer, the termination thereof, and the terms
and conditions thereof; provided, however, that such Claims Release will not
include claims related to Employee's ongoing obligations under this Agreement or
the Company's limited liability company agreement, any "clawback" policy adopted
by the Company pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other law applicable to the Company, provided that such policy
is applicable to all employees of the Company similarly situated to Employee, as
such policy may be in effect from time to time, claims of intentional fraud in
the course and scope of employment or any other claims that the Company may not
release under applicable law. The Company covenants to deliver the proposed form
of Claims Release to Employee within 3 days following the date of Employee's
termination of employment. The Claims Release must be irrevocable not later than
60 days following the date after termination of employment that the Company has
delivered the proposed form of release to Employee, otherwise any severance
benefits provided hereunder shall be forfeited.

--------------------------------------------------------------------------------



10.    Waiver    Any waiver or consent from either party with respect to any
term or provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which it was given and shall not be
deemed, regardless of frequency given, to be a further or continuing waiver or
consent. The failure or delay of either party at any time to require performance
of, or to exercise any of its rights or remedies with respect to any term or
provision of this Agreement shall not affect such party's right at a later time
to enforce any such term or provision.

11.    Amendment    No amendment or modification of this Agreement shall be
valid or effective, unless it is in writing and signed by both Employer and
Employee.

12.    Assignment    Employer may assign this Agreement to any successor entity
of Employer or any Affiliate of Employer. Employee may not assign this
Agreement.

13.    Severability    The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

14.    Entire Agreement    This Agreement constitutes the entire agreement
between Employer and Employee with respect to the subject matter of this
Agreement.

15.    Applicable Law    This Agreement shall be governed by and construed in
accordance with the laws of the state of Texas without regard to conflicts of
law principles thereof.

16.    Notices    Any notice required or permitted under this Agreement shall be
in writing and shall be delivered by certified or registered United States Mail,
postage prepaid, addressed as follows:

Employer:   CPNO Services, L.P.
1200 Smith Street, Suite 2300
Houston, Texas 77002
Attention: R. Bruce Northcutt
President and Chief Executive Officer
Employee:
 
Bryan W. Neskora
15 Pine Lodge Place
The Woodlands, Texas 77382

        Any notice given in accordance herewith shall be deemed to have been
given when received by the addressee. The address for notice may be changed by
notice given in accordance with this provision.

17.    Application of Section 409A of the Internal Revenue Code    

        (a)    Delayed Payment Restriction.    Notwithstanding any provision in
this Agreement to the contrary, if any payment or benefit provided for herein or
pursuant to any other agreement or plan of the Company to which Employee is
entitled to any payment or benefit would be subject to additional taxes and
interest under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") if the Employee's receipt of such payment or benefit is not delayed
until the Section 409A Payment Date, then such payment or benefit shall not be
provided to Employee (or Employee's estate, if applicable) until the
Section 409A Payment Date. For purposes of this Agreement, "Section 409A Payment
Date" shall mean the earlier of (1) the date of the Employee's death or (2) the
date which is six months after the date of termination of the Employee's
employment with the Company. Employee hereby agrees to be bound by the Company's
determination of its "specified employees" (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code.

        (b)    Separation from Service.    For purposes of this Agreement, to
the extent required by Section 409A of the Code, references to Employee's
termination of employment will be interpreted consistently with the term
"separation from service" within the meaning of Section 409A of the Code.

        (c)    Section 409A Compliance.    References in this Agreement to
Section 409A of the Code include both that section of the Code itself and any
regulations and authoritative guidance promulgated thereunder. Each payment
under this Agreement, including each payment in a series of installment
payments, is

--------------------------------------------------------------------------------



intended to be a separate payment for purposes of Treas. Reg. § 1.409A-2(b), and
is intended to be: (i) exempt from Section 409A, including, but not limited to,
by compliance with the short-term deferral exemption as specified in Treas.
Reg. § 1.409A-1(b)(4), or (ii) in compliance with Section 409A, including, but
not limited to, being paid pursuant to a fixed schedule or specified date
pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will
be administered, interpreted and construed accordingly.

18.    Affiliates    For purposes of this Agreement, "Affiliate" shall mean with
respect to the Company, any other person that directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with, the Company. As used herein, the term "control" means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person, whether through ownership of voting
securities, by contract or otherwise.

19.    Execution    This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall be deemed one
instrument.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.

    CPNO SERVICES, L.P.
 
 
By:
 
CPNO Services, GP, L.L.C., its general partner
 
 
By:
 
/s/ R. BRUCE NORTHCUTT


--------------------------------------------------------------------------------

R. Bruce Northcutt
President and Chief Executive Officer
 
 
 
 
/s/ BRYAN W. NESKORA


--------------------------------------------------------------------------------

Bryan W. Neskora

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



EMPLOYMENT AGREEMENT
